— Judgment, Supreme Court, Bronx County, rendered February 16, 1978, convicting the defendant, after a jury trial, of the crime of manslaughter in the first degree and sentencing him as a second felony offender to an indeterminate term of imprisonment of 10 A to 21 years, unanimously modified, on the facts and as a matter of discretion in the interest of justice, to the extent of reducing the sentence imposed to an indeterminate term of imprisonment of IV2 to 15 years, and otherwise affirmed. The defendant, prior to trial, was offered a plea bargain with a sentence to be imposed of 4 to 15 years’ imprisonment. The defendant accepted the plea. Prior to sentence, the court was apprised of the defendant’s prior felony conviction. The court then informed the defendant that the sentence promised could not be given because the defendant was a prior felony offender. An indeterminate term of imprisonment in such a case must include a minimum term of imprisonment equal to one half the maximum term imposed (Penal Law, § 70.06, subd [4]). Defendant was permitted to withdraw his plea, and after trial defendant was found guilty of manslaughter in the first degree. The court did not use the maximum term of 15 years originally offered as a guide to sentencing but, rather, imposed a maximum 21-year term with a minimum of IOV2 years. We find, under the circumstances, though the crime was quite serious, that the sentence imposed was excessive to the extent indicated. In view of the seriousness of the crime in this case, we have chosen to modify the sentence to conform most to the original maximum term of imprisonment offered at the time of the plea discussions, rather than that of the minimum term of imprisonment originally offered (cf. People v Bogan, 63 AD2d 582). Concur— Kupferman, J. P., Birns, Fein, Sandler and Lane, JJ.